 INTERNATIONAL SMELTING AND REFINING COMPANY27...theEmployer will employ only union members ingood standing, holding working cards issued by the union.Ifworkers are engaged in the open market, who are notmembers of the Union, such workers shall obtain tempo-raryworking cards from the Union at the end of thesecond working day after working not more than sixteen(16)hours of the first two working days, and shall, notlater than the thirty-first day after the date of their em-ployment, become members of the Union and thereafterremain members of the Union as a condition of their em-ployment for the term of this agreement. The Employer...shall report to the Union at the end of the first andsecond days the names and addresses of all workers soemployed.As these provisions clearly exceed the limited form of un-ion-security permitted by Section 8 (a) (c) of the Act, we findthe contract cannot operate as a bar.2We find that a question affecting commerce exists concerningthe representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties,that all production and maintenance employees at the Employ-er's Brooklyn, New York, plant, including truckdrivers but ex-cluding salesmen, professional, confidential and office -clericalemployees, guards, and supervisors, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]Chairman Farmer took no part in the consideration of theabove Decision and Direction of Election.ZSan Joaquin Compress and Warehouse Company, 95 NLRB 279; Seattle Wholesale FloristAssociation, 92 NLRB 1186. Cf McCoy Truck Tire Recap Company, 93 NLRB 667.INTERNATIONAL SMELTING AND REFINING COMPANY,RARITAN COPPER WORKSandUNITEDSTEELWORKERSOF AMERICA,CIO, Petitioner.Case No. 4-RC-1981. No-vember 10, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election' an elec-tion by secret ballot was conducted on August 5, 1953, under1106 NLRB No. 45.107 NLRB No. 16. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe direction and supervision of the Acting Regional Directorfor the Fourth Region, among the employees in the unit foundappropriate in the above-mentioned Decision.As neither thePetitioner nor either of the two Intervenors'appearing on theballot received a majority of the valid votes castsa runoffelection between the Petitioner and MESA was conducted onAugust 13,1953, among the employees in that unit.Thereaftera tally of ballots was furnished the parties,showing that out of970 voters casting valid ballots, 514 voted for the Petitioner,451 voted for MESA, and 5 cast challenged ballots.On August20, 1953, MESA filed objections to conduct affecting the resultsof the election.In accordance with the Board's Rules and Regulations, theActing Regional Director conducted an investigation of MESA'sobjections and, on September 4, 1953; issued and duly servedupon the parties his report on objections,inwhich he foundthat the objections raised no substantial and material issueswith respect to conduct affecting the results of the election andrecommended that the objections be dismissed and that thePetitioner be certified as the sole collective-bargaining agentfor the employees in the unit here involved.Thereafter, MESAfiled timely exceptions to the report on objections.Upon the entire record in this case,theBoard finds:In its objections MESA contended that the Petitioner,by cir-culating a document with the heading,"Mine-Mill CommitteeSupports C.I.O." intended the employees who had supportedSmelterWorkers at the first election to infer that SmelterWorkers supported the Petitioner in the runoff and that itwished its adherents to do the same,which, in fact,was nottrue.Thismisrepresentation,MESA contends,prevented afree and untrammelled choice in the selection of a bargainingrepresentativeby the employeesvoting in the election.The Acting Regional Director found as a result of his_ inves-tigation that on the morning of the runoff election the Petitionerdistributed leaflets in front of the plant outside of the elec-tioneering limits, one of which bore the caption,"Mine MillCommittee Supports CIO." The first paragraph of this leafletstated: "As former members of Mine-Mill and as Raritan Cop-perWorkers we urge all our friends to vote for the UnitedSteelworkers of America,CIO." The leaflet was signed "Mine-Mill Committee for the United Steelworkers of America, CIO."At the same time CIO adherents carried placards bearing thelegend, "Raritan Copper Mine-Mill Committee Supports CIO."Later in the day Smelter Workers distributed a leaflet infront of the plant repudiating the claims made in the Petitioner'sleaflet.2 Local17,MechanicsEducational Society of America, hereinafter referredto as MESAand InternationalUnion ofMine,Mill,and Smelter Workers hereinafter referred to asSmelter Workers, both intervenedin thisproceeding.SThe resultsof thiselectionshowedthat946 validballots were cast:363 for the Peti-tioner, 305 forMESA,262 for Smelter Workers,11 against participating labor organizations,and 5 challenged. INTERNATIONAL SMELTING AND REFINING COMPANY29Prior to the runoff election, both the Petitioner and MESAhad various committees of employees supporting their organi-zations. One such committee supporting the Petitioner, knownas "Mine-Mill Committee for the United Steelworkers of Ameri-ca,CIO," was composed of employees who had supportedSmelter Workers at the first election.A few members of thiscommittee had been members of a Smelter Workers committeewhich supported Smelter Workers prior to the first elec-tion.On these facts,the Acting Regional Director concluded thatthe leaflet and placard did not contain any misstatement offact,were not misleading,and constituted permissable elec-tioneering appeals.In its exceptions to the Acting Regional Director's report,MESA contends that the conclusion of the Acting Regional Di-rector that the leaflet and placard were not misleading is notwarranted by the facts set forth in his report, that "the takingof evidence"will reveal that employees were in fact misledby this material,and that the recommendations in the reportare contrary to law. The Intervenor,accordingly,requeststhatahearing be held on the matters covered in the re-port.There is no dispute here as to the relevant facts, but only asto the extent to which the Board should control campaign propa-ganda. The Board has traditionally declined to censor or policepreelection propaganda by parties to elections,unless there ispresent forgery or other campaign trickery such as would tendto impair the ability of the employees to evaluate the propa-ganda and make impossible a free election.4We find that theleaflet and placard did not exceed the bounds of permissiblepreelection propaganda.5Accordingly,we will adopt the recom-mendation of the Acting Regional Director and will dismissMESA's objections and certify the Petitioner as the exclusivebargaining representative for the appropriate unit.[The Board certified United Steelworkers of America, CIO,as the designated collective-bargaining representative of allemployees of the International Smelting and Refining Company,Raritan Copper Works, including hourly,paid employees, sa-laried clerical employees in the storehouse, shipping depart-ment,machine shop, tank house, power department,and elec-tro-sheet department,salaried drivers and salaried employeesin the drafting room, but excluding all other salaried clericalemployees,chemists in the main laboratory,salaried truck-drivers, employees listed on the Employer's exempt list andtheir successors,guards, and supervisors as defined in theAct.]4Merck & Co. Inc., 104 NLRB 891.5Merck & Co.Inc., supra.337593 0 - 55 - 4